



COURT OF APPEAL FOR ONTARIO

CITATION: Cavanaugh v. Grenville Christian
    College, 2013 ONCA 242

DATE:  20130417

DOCKET: C55627

Doherty and Blair JJ.A.

BETWEEN

Lisa Cavanaugh, Andrew
    Hale-Byrne, Richard Van Dusen, Margaret Granger and Tim Blacklock

Plaintiffs (Appellants)

and

Grenville Christian College, the Incorporated
    Synod of the Diocese of Ontario, Charles Farnsworth, Betty Farnsworth,
Judy Hay
    the Executrix for the Estate of J. Alastair Haig and Mary Haig

Defendants (Respondents in Appeal)

Kirk Baert, Russell M. Raikes, Sean ODonnell, Michael
    Saelhof and Loretta Merritt, appearing for the plaintiffs (appellants)

Steven Stieber and Linda Phillip Smith, appearing for
    the defendants (respondents) the Diocese

Geoffrey D. E. Adair, Q.C. and Alexa Sulzenko, for the
    respondents Grenville Christian College, Charles Farnsworth and Judy Hay the
    Executrix for the Estate of J. Alastair Haig

On appeal from the order of Justice Perell of the
    Superior Court of Justice, dated May 23, 2012.

COSTS ENDORSEMENT

[1]

Costs to the Diocese payable by the plaintiffs in the amount of $20,000,
    inclusive of disbursements and taxes.

Doherty J.A.

R.A. Blair J.A.


